 

Form of Guaranty

 

THIS GUARANTY (“Guaranty”) is made as of this [__] day of [__], 2019, by
Protagenic Therapeutics Canada (2006) Inc., a corporation formed in 2006 under
the laws of the Province of Ontario, Canada (the “Guarantor”), in favor of the
individuals and entities set forth on Schedule I hereto (each, a “Lender” and
collectively, the “ Lenders”), to guarantee all Obligations (as defined below)
of Protagenic Therapeutics, Inc., a Delaware corporation and owner of one
hundred percent (100%) of the equity of Guarantor (“Debtor”).

 

To secure the prompt and faithful payment and satisfaction of the Convertible
Promissory Notes, dated as of ________, 20191, and executed by Debtor in favor
of Lenders (the “Notes”), in the aggregate amount of Two Million Dollars
($2,000,000) due and owing to Lenders (the “Obligations”), Guarantor
unconditionally, irrevocably and absolutely guarantees the full and prompt
payment and satisfaction of the Obligations when due, whether by acceleration or
otherwise, and at all times thereafter. Capitalized terms not otherwise defined
in this Guaranty shall have the meanings set forth in the Notes.

 

All actions by Lenders hereunder may only be taken upon the written consent of a
Holder Majority.

 

Lenders may, from time to time, and in accordance with the terms of this
Guaranty, the Notes, Note Purchase Agreements and other Loan Documents, and
without notice to Guarantor, take any or all of the following actions: (a)
retain or obtain a Lien against any property, including the Guarantor Collateral
(as defined below), to secure any of the Obligations or this Guaranty; (b)
subject to the terms of the Note Agreement, retain or obtain the primary or
secondary obligation extend or renew for one or more periods all or any part of
the Obligations, whether or not longer than the original periods, or modify or
alter any of the terms or provisions (including, by way of example and not
limitation, the interest rate, maturity, or installment amount) of any of the
Obligations, or accelerate or exchange any of the Obligations, or release Debtor
or compromise any of the Obligations of any guarantor or any obligor with
respect to any of the Obligations; (c) release its security interest or
encumbrance in, or surrender, sell, transfer, exchange, substitute, dispose of,
or otherwise deal with all or any part of any collateral, including the
Guarantor Collateral; (d) discharge, release, compound or settle with Debtor or
any guarantor as to the Obligations; (e) file, or elect not to file, a proof of
claim against the estate of any bankrupt, insolvent, incompetent or deceased
Debtor, guarantor or other person or entity; or (f) apply any and all amounts
received by Lenders from whatever source on account of the Obligations toward
the payment of the Obligations in such order as Lenders may from time to time
elect.

 

At any time after a default by Debtor pursuant to the Note or any Loan
Document(s), Lenders may sue Debtor or Guarantor or both to enforce the payment
of any sum or for the performance of any of the Obligations, or for the recovery
of damages, and without regard to the existence of additional causes of action.
Guarantor shall pay Lenders for all attorneys’ fees and expenses and costs of
collection reasonably incurred by it in collecting any of the Obligations. The
rights, remedies, and benefits provided to Lenders shall be cumulative and shall
not be exclusive of any other rights, remedies or benefits allowed by law, and
may be exercised either successively or concurrently.

 



 



1 May need to be various dates, if more than one closing.

 

 1 

 

 

If default is made in the performance or satisfaction of any of the Obligations
and such default continues beyond any applicable cure periods, Lenders may, at
their option, and without further notice, declare the Obligations due and
payable, sell any collateral, including the Guarantor Collateral, or any part of
it, or cause it to be sold at public or private sale, and Lenders may become
purchaser thereof at their option.

 

Guarantor waives demand, notice, protest, notice of acceptance of this Guaranty,
notice of any loans made, extensions granted, renewals, collateral received or
delivered, or other action taken in reliance on this Guaranty, all demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of any note, payment of which is guaranteed by this Guaranty, and
all other demands and notices of any description.

 

This Guaranty is to be construed in accordance with and governed by the laws of
the State of New York, without regard to principles of conflict of laws. Any
term of this Guaranty may be amended and the observance of any term of this
Guaranty may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the prior written consent of Lenders.
Except as may be otherwise provided herein, all notices, requests, waivers and
other communications made pursuant to this Guaranty shall be made in accordance
with Section 7(d) of the Note Purchase Agreement. If one or more provisions of
this Guaranty are held to be unenforceable under applicable law, such provision
shall be excluded from this Guaranty and the balance of the Guaranty shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms. The Guaranty may not be assigned without the prior
written consent of Lenders.

 

[Signature Page Follows]

 

 2 

 

 

Guarantor has executed this Guaranty as of the date set forth above.

 

GUARANTOR         PROTAGENIC THERAPEUTICS CANADA (2006) INC.       By:
                  Name:     Title:    

 

 3 

 

 